UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-2049



GLENDORA,

                                              Plaintiff - Appellant,

            versus


JOHN M. WALKER; ROSEANN B. MACKECHNE; TYNETTA
HOPE; HELENA M. HARRIS; THOMAS F. HOGAN;
DENISE   KELLEY;   KEVIN  SMITH;   JOSEPH   N.
ALEXANDER, JR.; COLLEEN KOLLAR-KOTELLY; NANCY
M. MAYER-WHITTINGTON; MARY M. SCHROEDER; CATHY
A. CATTERSON; GWEN BAPTISTE; KAREN MURPHY;
CHIEF CLERK, NASSAU SUPREME COURT; MOTION
CLERK; INTAKE CLERK; JOHN P. D’BLASI; BARRY
SKWIERSKI; GERALD STERN; LEE KIKLIER; ALBERT
LAWRENCE; NEW YORK STATE COMMISSION ON
JUDICIAL CONDUCT; CITY OF NEW YORK; DEPARTMENT
OF FINANCE; COMMISSIONER OF FINANCE; BUREAU OF
PARKING VIOLATIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-02-471)


Submitted:    December 16, 2002          Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Glendora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Glendora seeks to appeal the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

her 42 U.S.C. §§ 1983, 1985 (2000) complaint.   We have reviewed the

record and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal as frivolous on

the reasoning of the district court.   See Glendora v. Walker, No.

CA-02-471 (S.D.W. Va. Aug. 13, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2